UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIERNEY O’NEAL and JUSTINE WILBER,

                       Plaintiffs,

         - against -                                                1:17-Cv-6882 (JGK)

                                                          PROPOSED SCHEDULING ORDER
WILDLIFE CONSERVATION SOCIETY, ATU
MARSHALL, DENISE MCCLEAN, ZULMA
RIVERA and CRAIG PIPER


                        Defendants.




       The parties propose that the Court’s Scheduling Order filed September 8, 2018 be
modified as follows:

         1. All expert discovery including Parties’ expert reports and depositions, witness lists
            and identification of documents pursuant to Fed. R. Civ. P. 26(a)(2), (3) and 35(b), is
            to be completed by November 13, 2018.

         2. Dispositive motions are to be made by December 14, 2018.

         3. Opposition to dispositive motions are to be made by January 11, 2019.

         4. Replies to dispositive motions are to be made by January 25, 2018.



SO ORDERED:

Dated:           October _____, 2018

                                                      __________________________________

                                                             Hon. John G. Koeltl, District Judge
